Exhibit 10.1

 

 

AMENDMENT TO

BUSINESS MANAGEMENT AGREEMENT

 

 

This AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT is made and entered into as of
December 31, 2018 (this “Amendment”), by and between Industrial Logistics
Properties Trust, a Maryland real estate investment trust (the “Company”), and
The RMR Group LLC, a Maryland limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to that certain Business
Management Agreement, dated as of January 17, 2018 (the “Business Management
Agreement”); and

 

WHEREAS, the Company and the Manager wish to amend certain provisions of the
Business Management Agreement as further provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                              The definition of “SNL Index” included in
Section 11 of the Business Management Agreement shall be replaced in its
entirety by the following:

 

“SNL Index” shall mean, for periods ending on or prior to December 31, 2018, the
SNL U.S. REIT Equity Index, as published from time to time, and for periods
beginning on and after January 1, 2019, the SNL U.S. REIT Industrial Index, as
published from time to time (or, in each case, a successor index including a
comparable universe of United States publicly treated real estate investment
trusts).

 

2.                              This Amendment shall be effective as of the day
and year first written above. Except as amended hereby, and as so amended, the
Business Management Agreement shall remain in full force and effect and shall be
otherwise unaffected hereby.

 

3.                              The provisions of this Amendment shall be
governed by and construed in accordance with the laws of the State of Maryland.

 

4.                              This Amendment may be executed in separate
counterparts, each of such counterparts shall for all purposes be deemed to be
an original and all such counterparts shall together constitute but one and the
same instrument.

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers, as of the date first
written above.

 

 

 

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Name: Richard W. Siedel, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

THE RMR GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name: Matthew P. Jordan

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Amendment to Business Management Agreement]

 

--------------------------------------------------------------------------------